t c memo united_states tax_court joseph f and camille t uddo petitioners v commissioner of internal revenue respondent docket no filed date william a neilson and joseph john ecuyer iii for petitioners linda k west and mary beth calkins for respondent memorandum opinion powell special_trial_judge this case is before the court on petitioners' motion for award of reasonable litigation and administrative costs pursuant to sec_7430 and rules and filed date neither party requested a unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - - - hearing and the court concludes that a hearing is not necessary for the proper disposition of this motion on their jointly filed federal_income_tax return petitioners reported dollar_figure as a taxable_distribution from an individual_retirement_account ira for petitioners' tax_year respondent received a form 1099-r from american express trust co american express reporting that petitioners had received a gross distribution of dollar_figure on date respondent mailed a 30-day_letter tax notice cp-2000 to petitioners a copy of the letter was sent to william a neilson mr neilson as attorney for petitioners the letter stated that respondent proposed to increase petitioners' taxable_income by dollar_figure the proposed increase produced an additional tax_liability of dollar_figure in addition the letter proposed an accuracy-related_penalty of dollar_figure the letter stated that if petitioners did not respond within days respondent would issue a notice_of_deficiency the letter further stated that if petitioners did not agree with respondent's proposed changes petitioners should submit a signed statement of explanation and include any supporting documentation petitioners did not respond to the 30-day_letter on date respondent mailed the notice_of_deficiency determining a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 and d in the amount of dollar_figure petitioners - - - - filed their petition with this court on date at the time their petition was filed petitioners resided in new orleans louisiana respondent filed an answer on date shortly thereafter the case file was forwarded to respondent's appeals_office in new orleans louisiana where the case was assigned to appeals officer gregory m berry mr berry the administrative file received by mr berry bore no indication that petitioners had provided respondent with any information or response to the 30-day_letter on date mr neilson wrote to mary beth calkins at respondent's district_counsel office in new orleans mr neilson asserted that the disputed amount of dollar_figure was a direct_rollover by petitioners from american express to an ira with southwest securities inc southwest attached to the letter were copies of documents purporting to support petitioners' position including an application by mr uddo for an ira with southwest a letter requesting a transfer of mr uddo's accounts with ids american express and portfolio summary statements from southwest in a letter dated date mr berry wrote to acknowledge respondent's receipt of mr neilson's date letter and the supporting documentation mr berry stated that from his review of the supporting documentation he was unable to tie the information to the disputed amount and - - - - requested additional clarification receiving no response to this letter mr berry contacted mr neilson by telephone on date during this conversation mr neilson stated that he had just received information from petitioners' accountant tracing the liquidated funds to the southwest account into which they were purportedly rolled over mr neilson further indicated that he would shortly forward this information to mr berry mr berry did not receive the promised information from mr neilson so he followed up with another phone call on date the two agreed to meet on date at the december 2d meeting the documentation offered by mr neilson was largely duplicative of that previously provided mr neilson still was unable to trace the amount at issue to any combination of deposits in the southwest account mr neilson had not contacted either the payor american express or southwest further mr neilson presented no evidence or clarification to establish that the dollar_figure at issue had been rolled over tax- free in an effort to resolve the matter on date mr berry wrote to american express requesting that it provide details to support the amount it had reported on the form 1099-r specifically the date and amounts of the distributions and whether they were paid directly to mr uddo or to a third party on date mr berry received a response from american - - - - express providing a breakdown of the distributions from mr uddo's accounts by date amount and payee due to an obvious date error in two of the entries mr berry called american express to request a correction the corrected response was received by mr berry on date upon review of the documentation from american express mr berry concluded that dollar_figure of the dollar_figure had been rolled over tax-free on date mr berry mailed the american express documentation to mr neilson along with a letter requesting any additional information that would support a finding that the final dollar_figure was also rolled over tax-free mr berry spoke with mr neilson by telephone on date and mr neilson stated that he needed to consult with petitioners and their accountant mr berry followed up with a phone call to mr neilson on date and was advised that mr neilson had not received his clients' approval to concede the remaining dollar_figure when mr berry contacted mr neilson again on date mr neilson stated that he had not received a response from petitioners' accountant mr berry then advised mr neilson that decision documents would be prepared reflecting the dollar_figure as taxable the decision document was prepared and faxed to mr neilson on date at the call of the trial calendar on date the decision document executed by the parties was filed as a stipulation of settlement the stipulation of settlement - - - - provided petitioners' income_tax_liability is dollar_figure the deficiency to be paid_by petitioners is dollar_figure and petitioners are not liable for the accuracy-related_penalty under sec_6662 on date petitioners filed their motion for award of reasonable litigation and administrative costs in the amount of dollar_figure discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable costs incurred in such proceedings sec_7430 a judgment may be awarded under sec_7430 if a taxpayer was the prevailing_party exhausted the administrative remedies available to the taxpayer within the internal_revenue_service and did not unreasonably protract the proceedings sec_7430 these requirements are in the conjunctive each must be met in order for the court to consider awarding litigation or administrative costs under sec_7430 88_tc_492 renner v commissioner tcmemo_1994_372 to be a prevailing_party a taxpayer must establish the following the taxpayer substantially prevailed with respect to either the amount in controversy or with respect to the most significant issue presented and the taxpayer met the net this requirement applies only to an award of litigation costs sec_7430 - - - - worth requirements of u s c section d b at the time the petition in the case was filed sec_7430 however a party shall not be treated as the prevailing_party if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified sec_7430 respondent contends that the position_of_the_united_states was substantially justified and that petitioners have not proved that they exhausted their administrative remedies respondent concedes that petitioners have satisfied the other requirements of sec_7430 to decide whether respondent's position was substantially justified the court must first identify the point in time at which the united_states is considered to have taken a position and then decide whether the position taken from that date forward was substantially justified in general we bifurcate our analysis and look separately at the dates that respondent took a position in the administrative_proceeding and in the proceeding in this court sec_7430 and b huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 in the instant case however we may dispense with the bifurcated analysis because respondent's position on each of these dates was the same 106_tc_76 respondent took a position in the administrative_proceeding when - - - - the statutory_notice_of_deficiency was issued to petitioners on date sec_7430 b specifically in the notice_of_deficiency respondent determined that petitioners had unreported gross_income of dollar_figure from an ira distribution received from american express in respondent took a position in the proceeding in this court when respondent's answer was filed on date see huffman v commissioner supra pincite in the answer respondent denied petitioners' allegation that they did not receive an unreported ira distribution in the amount of dollar_figure in we analyze the government's position on the date of the notice_of_deficiency in the context of what caused the government to take that position 998_f2d_244 5th cir revg in part and remanding tcmemo_1992_382 this analysis may include events preceding the date an administrative_proceeding is defined as any procedure or other action before the internal_revenue_service sec_7430 sec_7430 provides that the united_states takes a position in an administrative_proceeding as of the earlier of the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or the date of the notice_of_deficiency in the instant case no notice of decision of the internal_revenue_service appeals_office was ever issued or received by petitioners prior to the date of the notice_of_deficiency accordingly the united_states took a position on the date the notice_of_deficiency was issued venue for appeal in this case lies to the court of appeal sec_4 for the fifth circuit accordingly precedent from that jurisdiction controls our analysis of the issues 54_tc_742 affd 445_f2d_985 10th continued - - - - the notice_of_deficiency was issued id williford v commissioner tcmemo_1994_135 respondent's position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis both in law and fact 487_us_552 55_f3d_189 5th cir affg tcmemo_1994_182 the assessment of reasonableness is based on all the facts and circumstances surrounding the proceeding nalle v commissioner supra pincite the burden_of_proof on this issue is upon respondent sec_7430 respondent's concession of the case does not in itself compel the conclusion that respondent's position was not substantially justified 975_f2d_1150 5th cir revg an unpublished order of this court swanson v commissioner supra pincite rather it remain sec_4 continued cir the substantially justified standard is the same as the reasonableness standard of prior_law 89_tc_79 affd 861_f2d_131 5th cir sec_7430 was amended by the taxpayer bill of right sec_2 pub l sec_701 and b 110_stat_1463 to shift the burden_of_proof on this issue to respondent the amendment is effective with respect to proceedings commenced after date id at sec_701 sec_702 sec_703 and sec_704 110_stat_1464 - - - - a factor to be considered in assessing respondent's justification hanson v commissioner supra pincite petitioners contend that in the notice_of_deficiency respondent merely alleged unreported income based on a form 1099-r issued by a third party essentially petitioners argue that there was an inadequate factual basis for the determination and that consequently respondent's position was not substantially justified this argument is premised upon 932_f2d_1128 5th cir portillo i affg in part revg in part and remanding tcmemo_1990_68 and its companion case 988_f2d_27 5th cir portillo ii revg and remanding tcmemo_1992_99 for the reasons that follow petitioners' reliance on these cases is misplaced in portillo i there was a dollar_figure discrepancy between the amount reported on the taxpayer's return dollar_figure and the amount reported by a third party payor navarro on a form_1099 dollar_figure during the audit the taxpayer conceded his failure to report dollar_figure in income received from navarro but denied receiving more than dollar_figure from him respondent's agent then contacted navarro who was able to produce copies of checks paid to the taxpayer in the amount of dollar_figure but did not have copies of checks for the remaining dollar_figure reported on the form_1099 thereafter respondent issued a notice_of_deficiency the court_of_appeals for the fifth circuit found that respondent had - - - - arbitrarily decided to attribute veracity to the naked assertion of the third party payor without evidence to support the notice_of_deficiency the determination was held to be arbitrary and erroneous resulting in a decision in favor of the taxpayer portillo v commissioner f 2d pincite4 in portillo ii the taxpayer appealed this court's denial of administrative and litigation costs incurred from portillo i the court_of_appeals for the fifth circuit relied upon the conclusion in portillo i that the deficiency_notice 'lacked any ligaments of fact' and was 'clearly erroneous' as a matter of law and held this to be a clear indication that respondent's reliance upon such an unsupported notice_of_deficiency was not substantially justified portillo v commissioner f 2d pincite in portillo i and portillo ii respondent was aware before sending the notice_of_deficiency that the payor could not fully substantiate the amounts reported on the form_1099 we however do not read portillo ii as holding that the government may never be substantially justified in relying upon a third party payment report form_1099 in issuing a notice_of_deficiency that determines unreported income portillo ii does not address the question presented herein viz whether respondent may be substantially justified in relying upon a third party payment report when the taxpayer fails to respond to respondent's inquiries - - - - in 861_f2d_131 5th cir affg 89_tc_79 the court_of_appeals for the fifth circuit held that respondent's position was substantially justified where respondent relied upon apparently credible third party payment information that had not been refuted by the taxpayers even in the wake of its decisions in portillo i and portillo ii the court_of_appeals for the fifth circuit continues to cite sher v commissioner supra for this proposition see eg nalle v commissioner supra pincite furthermore other court_of_appeals for the fifth circuit cases suggest that respondent's duty to investigate information provided by a third party payor is not absolute see eg 117_f3d_785 5th cir in context of a motion to dismiss for failure to state a claim the court noted that respondent has no duty to investigate a third-party payment report that is not disputed by the taxpayer we recognize that 861_f2d_131 5th cir affg 89_tc_79 arose in the context of a motion for litigation costs hence the focal point of the analysis was respondent's position in the answer moreover we note that in dicta the court_of_appeals for the fifth circuit stated that respondent's reliance upon the information from the third party payor would not have been sufficient if the petition and the documents in the file demonstrated the need for further investigation id pincite the opinion in sher v commissioner supra was superseded by statute on other grounds see 975_f2d_1150 n 5th cir revg an unpublished order of this court - - - - petitioners concede that they received the 30-day_letter the 30-day_letter served upon petitioners specifically stated the basis for respondent's adjustment and clearly requested a response from petitioners and supporting documentation petitioners did not respond to the 30-day_letter indeed petitioners' first contact with respondent concerning this matter came through their counsel after the petition in this case was filed approximately year after respondent first requested information from petitioners respondent received information from american express establishing that petitioners had not underreported their income in the amount originally indicated significantly respondent received this information only after respondent directly contacted the third party payor over a month period respondent's appeals officer contacted petitioners' counsel in repeated attempts to resolve this matter respondent notified petitioners' counsel on date that respondent was conceding all but dollar_figure of the disputed amount and stated that respondent was prepared to concede the remainder if petitioners proffered the necessary documentation despite repeated statements petitioners' counsel failed to follow up with the appeals officer in their motion petitioners argue that their accountant responded to the 30-day_letter by sending documentation to the internal_revenue_service center in chamblee georgia to support their position that the amount reported on the form 1099-r by american express was a nontaxable rollover from an ira this assertion is unsupported by the record - - - - this conduct places petitioners squarely in the position of the taxpayer in mcdaniel v commissioner tcmemo_1993_148 in mcdaniel respondent sent a letter to the taxpayer tax notice cp-2501 requesting an explanation as to why information reported on the taxpayer's return did not match information provided by third party payors after the taxpayer failed to respond to the letter respondent issued a notice_of_deficiency six months after the petition was filed the taxpayer provided information that enabled respondent to concede that there was no deficiency in denying the taxpayer's motion for administrative and litigation costs this court stated although respondent ultimately conceded each of the issues raised in the notice_of_deficiency she was not able to do so without the information from petitioner a request for such information was made before the statutory_notice_of_deficiency was issued any delay in this case was caused by petitioner and petitioner's counsel had petitioner acted promptly this matter could have been resolved shortly after petitioner received the tax notice cp-2501 we find that respondent's position was not unreasonable mcdaniel v commissioner supra emphasis added in short just as in mcdaniel v commissioner supra any delay in resolution of this case was caused by petitioners and their counsel if petitioners had responded to the 30-day_letter this matter could have been resolved prior to the issuance of the notice_of_deficiency we conclude that respondent had a reasonable basis in fact and in law for the issuance of the notice_of_deficiency accordingly we hold that respondent's position was substantially - - - - justified for similar reasons to those already discussed we also conclude that respondent's position respecting the accuracy- related penalty was substantially justified the original indicated omission_of_income was substantial and petitioners offered no explanation for that omission the requirements of sec_7430 are in the conjunctive minahan v commissioner t c pincite and our holding that respondent's position was substantially justified disposes of petitioners' motion accordingly we need not address whether petitioners' had exhausted all the administrative remediesdollar_figure to reflect the foregoing an appropriate order will be issued petitioners bore the burden_of_proof to establish that they exhausted the administrative remedies available to them within the internal_revenue_service see rule a without ruling on this issue we note that petitioners have not alleged that they requested and were denied an appeals_office conference as required by sec_301_7430-1 proced admin regs
